Title: To James Madison from William Eaton, 22 March 1803 (Abstract)
From: Eaton, William
To: Madison, James


22 March 1803, “At Sea.” Notes that the enclosed reflection was not intended to be communicated, being only the ideas noted in a memorandum on the passage from Tunis to Algiers. “On Mr. OBrien’s coming on board he seemed somewhat surprised at seeing me. I stated to him, as correctly as possible in a few words, the cause and manner of my leaving Tunis.” O’Brien said the Sahib-at-Taba had premeditated it and at Eaton’s request wrote out the following evidence. “This certificate … corroborates so forceably the conclusions I had formed on the Subject that I feel it a duty I owe myself to let them appear—though I do not think them forming suitable matter for an official communication.” Asks pardon for submitting them for JM’s perusal. “If the Sapatapa meditated my destruction he has defeated his own designs by letting me get out of his hands. This was done in a gust of passion, of which, I hope, he may have cause to repent. It has long since been told me that this minister swore he would make me pay for all damages resulting from the impediments I had thrown in the way of his commerce to Tripoli. His conduct has corresponded with this oath. It is presuming far on the submissive temper of the United States to concieve the idea that Government will be careful to search out a man with a disposition and manners altogether pliable to the views of the catamite of the Bey of Tunis in order to maintain a good understanding with the sordid thieves! It is not however a precedent. The Minister may again quote to US the example of Spain.”
 

   
   RC and enclosure (DNA: RG 59, CD, Tunis, vol. 2, pt. 2); letterbook copy (CSmH). RC 2 pp. Docketed by Wagner as received 13 May. For enclosure, see n. 1.



   
   In the enclosed 16 Mar. 1803 “Reflection” (4 pp.), Eaton concluded that his expulsion had been premeditated by Hammuda Bey, who had long viewed Eaton as “an enemy to the Barbary interests” and had threatened to have him replaced by “a consul more friendly to those interests!” The bey accused Eaton of unauthorized conduct in enforcing the blockade of Tripoli “when no blockade existed” and in refusing passports for trade which U.S. consuls at the other regencies gave. The bey complained that Eaton was “less accommodating with him than examples at Algiers would warrant” and considered his conduct regarding the recent reclamations “vexatious.” Eaton argued that his bastinadoing of Joseph Famin and Nathan ben Sullah, although cited by the bey, was not the reason for the expulsion, as the bey had called Eaton a worthy and zealous consul when writing to the president in April 1801. “This was long after my controversy with Famin and the Algerine Jew.” Unis ben Unis had told Commodore Morris “but two or three days previously” to Eaton’s last remonstrance that the bey and the court respected him personally but thought him “too strenuous” in promoting U.S. interests. Eaton inferred that the bey’s objections were not personal but political, as he wished “a slave” as consul. He claimed the bey felt his own character was implicated in Eaton’s denunciation of the minister as “a perjured thief,” since “it is well known that the bey has a particular interest in all the speculations of his minister.” The conduct of the war led him to believe he could no longer be useful at Tunis, since he could no longer maintain his attitude there without support, and “to attempt still to maintain it, unsupported, would be madness indeed.” With the regencies “fortiter in re is outrage—suaviter in modo weakness,” as they wish a tributary consul “to kiss their hands and to submit unconditionally to these exactions.” “I do not however yet abandon my hope from my projects. I must again see Barbary. My momentary absence will be productive of no evils.… But I should regret extremely if, contrary to my calculations, my leaving the coast of Tunis should be followed by consequences injurious to the interests of the United States. Be this however as it may there was no alternative except a posture of submission as incompatible with the honor of my country as repugnant to my own feelings.… The arrest of the Commodore alone gives me uneasiness.” He could not have foreseen or prevented this “violence” as he did not know the government of Tunis was aware of his loan, having been deceived by “protestations of friendship on the part of the Commercial Agent” who betrayed Eaton into the snare. Unis ben Unis had given him a written certificate saying that Eaton never made Morris responsible for payment and excusing the arrest by charging Morris with breach of parole. If the affronts of his expulsion and Morris’s arrest were passed over in silence, it would exhibit the U.S. to the world in a humiliated character. The Sahib-at-Taba and the bey did not blush at being called pirates while resenting the epithet of thief, but they should have expected to be called such. “They had degraded the rank of pirate by making me the subject of their clandestine robbery.” As long as these “chiefs of brigands” were allowed “to treat our Country as a manor and its citizens as vassals,” they would expect to “have slaves for Consuls.”



   
   O’Brien’s 20 Mar. certificate, copied into the body of the RC, stated that in October 1802 “a respectable Jew merchant from Tunis” informed him in the presence of Baccri, Busnach, and Morris that the Sahib-at-Taba had said he would “work the destruction of the American Consul at Tunis.” In a postscript O’Brien wrote that the merchant added that the Sahib-at-Taba also said “he was determined to have an American Consul more pliable to his views.”



   
   Eaton had reported to Timothy Pickering four years earlier that Hammuda Bey’s duties “render his life extremely laborious,” adding: “He lives abstemiously, exercises much, and sleeps little (and alone, tho’ connected by marriage with the finest and most accomplished woman in the kingdom, who is about ten years younger than himself and devoted to him by the most affectionate attachment). But with all these excellent qualities of the prince he is not without a blemish the name of which would excite a blush in the countenance of the most depraved of nature’s children; and, however singularly unnatural, his favorite minister, the Sappatappa, a lusty Turk of about thirty three, is the first object of his passion” (Eaton to Pickering, 15 June 1799 [DNA: RG 59, CD, Tunis, vol. 1]).



   
   A full transcription of this document has been added to the digital edition.

